Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3, 5-10 and 12 withdrawn
Claims 4 and 11 canceled
Claims 1, 9, 13-14 and 16 amended
Claims 21-22 new
Claims 13-22 pending

Claim Objections
Claim 12 objected to because of the following informalities: 
Improper status indicator. The claim have been entered without an indication that it is “withdrawn”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13, 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Barbillon (Fabrication and SERS Performances of Metal/Si and Metal/ZnO Nanosensors: A Review) in view of Roqan (PG Pub 2018/0222766 A1), in further view of Hossain (PG Pub 2016/0343887 A1) and with NSC-4000 (NSC-4000 and NSC-3000 Sputter Coaters, as evidentiary support).
Consider Claim 13, Barbillon teaches the process of forming SERS sensors (abstract), teaches the process of forming the SERS by fabrication ZnO nanostructures using process such as PLD (Page 5, second paragraph). Barbillon teaches the metal coating process on the ZnO nanostructure with metal such as Ag nanoparticles forming Ag nanoparticles/ZnO nanostructures /substrate (Page 5, second paragraph and Figure 3). 
Barbillon does not teach the detailed process forming ZnO nanostructure on the substrate.
However, Roqan is in the process of forming ZnO using PLD (abstract), teaches the process of forming ZnO nanostructures (metal oxide nanostructures) on a substrate using PLD at a pressure of less than 0.1 Torr (encompassing 10-6 Torr) and with a temperature of 500-800℃ [0009]. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Barbillon with Roqan to process the ZnO in PLD chamber under a vacuum and high temperature, to provide ZnO nanostructures having any desired size and dimension [0035].
The combined Barbillon (with Roqan) does not teach the detailed process of depositing Ag/metal using vacuum chamber, for the process of grown Ag/metal nanoparticles on the nanostructure at elevated substrate temperature.
However, Hossain in the process of depositing silver nanoparticles on metal oxide layer (abstract), teaches the process of sputtering Ag on the ZnO layer using sputter coating (NSC-4000) [0123].
Where the coating sputter NSC-4000 system specification include the process at a vacuum of 10-7 Torr or lower, and working temperature ranging from 300℃ to 700℃ (NSC-4000, page 3, General specification section).
Therefore, Hossain’s sputtering process includes the silver metal sputtering in a vacuum atmosphere of 10-7 Torr.
Hossain also teaches in the second step, the subsequent heat treatment/annealing of the metal at elevated temperature 200-700℃ [0124]. Hossain teaches forming Ag nanoparticles using nucleation process from the deposited silver film [0125].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Barbillon (with Roqan) with Hossain to coat ZnO nanostructure with Ag nanoparticles using sputtering process, to provide process of controlling the silver nanoparticles size [0126].
Consider Claim 16, the combined Barbillon (with Roqan and Hossain) teaches the process of growing the Ag nanoparticles using nucleation process, from the deposited silver film (Hossain, [0125]), and where the ZnO nanostructures having crystal facets (Roqan, [0082] and Figure 4).
Consider Claim 17, the combined Barbillon (with Roqan and Hossain) teaches the base pressure of the vacuum chamber is below 10-6 Torr before heating the substrate to 500 °C in the PLD vacuum chamber (Roqan, [0009]). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claim 18, the combined Barbillon (with Roqan and Hossain) teaches the heat treatment/annealing step at elevated temperature 200-700℃ (Hossain, [0124]), encompassing 200-300℃. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claims 19-20, the combined Barbillon (with Roqan and Hossain) teaches the deposition of Ag nanoparticles on the ZnO nanostructure (Barbillon, Page 5, second paragraph), with a constant pulse rate of the PLD (Roqan, [0049]), therefore, it would be obvious that the resulting deposition rate is constant.
Consider Claims 21-22, the combined Barbillon (with Roqan and Hossain) teaches the silver NP are grown on the crystal facets of ZnO nanostructures and where the ZnO having sharp tips (Barbillon, Figs. 3 A-D and Fig. 5), and where the process of growing the Ag nanoparticles is using nucleation process (Hossain, [0125]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Barbillon (Fabrication and SERS Performances of Metal/Si and Metal/ZnO Nanosensors: A Review) in view of Roqan (PG Pub 2018/0222766 A1), in further view of Hossain (PG Pub 2016/0343887 A1) and with NSC-4000 (NSC-4000 and NSC-3000 Sputter Coaters, as evidentiary support), and in further view of Xia (Improving correlated SERS measurements with scanning electron microscopy: an assessment of the problem arising from the deposition of amorphous carbon). 
Consider Claim 14, the combined Barbillon (with Roqan and Hossain) teaches after forming the SERS structure collecting Raman data (Barbillon, Fig. 4). 
The combined Barbillon (with Roqan and Hossain) does not teach the exposing the SERS structure to electron beam before collecting the Raman data.
However, Xia is in the prior art of forming SERS structure (abstract), teaches the process of comparing Raman date collected for the Ag nanoparticles (page 5402, right Col, 2nd paragraph), before/without e-beam exposure (bottom trace, Figure 1B), and after e-beam exposure using SEM (upper trace, Figure 1B).

    PNG
    media_image1.png
    343
    657
    media_image1.png
    Greyscale


A person having ordinary skill in the art before the effective date of the claimed invention would combine Barbillon (with Roqan and Hossain) with Xia to expose the SERS structure to e-beam using SEM, to enhance the Raman data collected up to at least 3 times (Fig. 1B).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Barbillon (Fabrication and SERS Performances of Metal/Si and Metal/ZnO Nanosensors: A Review) in view of Roqan (PG Pub 2018/0222766 A1), in further view of Hossain (PG Pub 2016/0343887 A1) and with NSC-4000 (NSC-4000 and NSC-3000 Sputter Coaters, as evidentiary support), and in further view of Ranjan (Doubly Localized Surface Plasmon Resonance in Bimodally Distributed Silver Nanoparticles). 
Consider Claim 15, the combined Barbillon (with Roqan and Hossain) teaches after depositing the silver film in vacuum chamber, which is used to grow the silver nanoparticles, the annealing step at an elevated temperature forming silver nanoparticles (Hossain, [0123]-[0124]), where the temperature used to form the silver film in the vacuum chamber of NSC-4000 is as low as 300℃ (NSC-4000 Sputter Coaters), and where the annealing temperature for forming the silver nanoparticles is from 300-700℃ (Hossain, [0124]). Therefore, increasing the annealing temperature (elevated substrate temperature) from 300℃ to 300-700℃, or an increase of about 0℃ - 700℃, as the increase of the annealing temperature increases the average nanoparticles size (Hossain, [0125], Figures 4B-4D).
The combined Barbillon (with Roqan and Hossain) does not teach annealing treatment (elevated substrate temperature) in vacuum chamber.
However, the Ranjan is in the prior art of forming silver nanoparticles in vacuum (abstract), teaches the grown of the Ag nanoparticles on a substrate surface by first heating step, then the vacuum re-heating process of the silver nanoparticles (Fig. 1, and page 4541, experimental section).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Barbillon (with Roqan and Hossain) with Ranjan to heat the formed Ag nanoparticles, then followed by anneal the silver nanoparticles in vacuum chamber, to provide with highly spherical nanoparticle (page 4543, right Col., first paragraph).

Response to Arguments
Applicant’s arguments, filed 11/09/2022, with respect to the rejection(s) of claim(s) 13-20 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Barbillon with Roqan and Hossain.

In light of the applicant argument, a new Non-final rejection is issued.

Regarding the applicant arguments in light of the newly applied prior arts, the applicant argument are moot.

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718